                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION
______________________________________________________________________________
MATTHEW AGUILAR,                          )     Case No: 18 cv 7098
              Plaintiff,                  )
v.                                        )
                                          )     Honorable Judge Thomas M. Durkin
CITY OF CHICAGO and CHICAGO POLICE        )
OFFICER ERIC DURON and UNKNOWN            )     Magistrate Judge Michael T. Mason
CITY OF CHICAGO POLICE OFFICERS           )
            Defendants.                   )

                          PLAINTIFF’S AGREED MOTION TO STAY

        Plaintiff Matthew Aguilar, by and through his attorneys at the Shiller Preyar Law Offices,

respectfully moves the Court to stay proceedings in the present case due to impending related

litigation in state court. In support, Plaintiff states as follows:

        1.      On October 23, 2018, Plaintiff Matthew Aguilar filed his Complaint in this matter,

and on January 28, 2019, Defendants answered. Dkt 1, 27-28.

        2.      Since the exchange of pleadings, the parties have been conducting fact discovery

on the question of liability pursuant to the Court’s direction. Dkt. 31, 59-60.

        3.      In recent months, Plaintiff’s mental health has deteriorated, creating difficulties

with proceeding with this case and conducting discovery. Litigation to formally declare Plaintiff

legally incompetent is set to begin in state court in coming weeks. As a result, neither Plaintiff nor

his counsel will be able to actively participate in the instant case for the time being and a stay is

necessary to allow for state court proceedings to conclude.

        4.      This motion will not prejudice either party and is not brought for any improper

purpose.

        5.      Defendants’ counsel has reviewed this motion and has no objection.
       WHEREFORE, Plaintiff Matthew Aguilar respectfully requests that the court enter a stay

of proceedings in this case until such time as state court proceedings related to Plaintiff’s

competence may be concluded.




Brendan Shiller                                          Respectfully submitted,
Shiller Preyar Law Offices
601 S. California Ave.                                   /s/ Brendan Shiller ________
Chicago, IL 60612                                        Brendan Shiller,
(312) 226-4590                                           One of Plaintiff’s Attorneys




                                             2
                               CERTIFICATE OF SERVICE


       I, Yamileth Mendez, a non-attorney, hereby certify that a copy of Plaintiff's Agreed

Motion to Stay was served upon the below listed attorneys via email and CM/ECF filing before

4:59 PM on August 29, 2019 and via U.S. Mail on August 29, 2019.

Caroline Fronczak, Chief Assistant Corporation Counsel
Julie Murphy, Assistant Corporation Counsel Supervisor
Gregory Beck, Assistant Corporation Counsel
Michele McGee, Assistant Corporation Counsel
Melissa Gold, Assistant Corporation Counsel
Cheryl Friedman, Assistant Corporation Counsel
City of Chicago Department of Law
Federal Civil Rights Litigation Division
30 North LaSalle Street, Suite 900
Chicago, Illinois 60602
(312) 744-8311
                                            Respectfully submitted,


                                            /s/ Yamileth Mendez
                                            Yamileth Mendez


Yamileth Mendez
Shiller Preyar Law Offices
601 S. California Ave.
Chicago, IL 60612




                                               3
